In an action, inter alia, to recover damages for breach of contract, defendant appeals from so much of an order of the Supreme Court, Suffolk County, dated August 31, 1976, as denied its motion to dismiss the action for failure to join necessary parties. Order affirmed insofar as appealed from, with $50 costs and disbursements. None of the parties defendant seeks to have joined is necessary for "complete relief * * * to be accorded between the persons who are parties to the action [nor will any] be inequitably affected by a judgment in the action” (see CPLR 1001, subd [a]; see, also, 2 Weinstein-Korn-Miller, NY Civ Prac, par 1001.01). The denial of defendant’s motion to dismiss pursuant to CPLR 3211 (subd [a], par 10) was, therefore, proper. Latham, Acting P. J., Margett, Suozzi and Mollen, JJ., concur.